Per Curiam:
The defendant operates a knitting mill and the plaintiff was in its employ. Amongst the machines installed in the mill was what is known as a cone duster used for the purpose of cleaning waste cotton. This machine consisted of a tight dome, inside which was a cylinder, studded with pins, so adjusted as to revolve with great rapidity. The cotton was fed into the side of one end and came out, after passing over the cylinder, at an opening sixteen by eight inches at the opposite end of the other side. It was fed much like a threshing machine and discharged its cleansed product after it had passed over and along the revolving picker. When the machine wás in operation the cotton was blown from the discharge opening with considerable force, and there was necessarily a discharge of air from such opening when the picking cylinder was in motion. On the occasion of the accident the power had been turned on the machine, but no cotton was being fed to it. In the discharge of his duties, as is alleged, the plaintiff was passing by the opening and he claims that his hand was sucked in through the opening onto the picking pins of the cylinder, so injuring him that its amputation was necessary. These pins were back an inch and a quarter from the outer surface of the opening and were about three and a half inches in length. The theory upon which the plaintiff recovered his judgment against the defendant was that the defendant was negligent in not providing a hood for the discharge opening of the machine. There was evidence on the part of the defendant that the accident occurred through the plaintiff having turned the power on the machine for his own amusement and that his hand was injured by his endeavoring to touch the pins of the revolving cylinder. However this may be we think the Verdict of the jury to the effect that it was the defendant’s duty to place a hood over the discharge opening for the purpose of guarding the cylinder was against the weight of the evidence. The movement of the ah' through the discharge opening was outward and it was blown toward the plaintiff, and there could have been ho suction which would draw his hand into the machine. His hand or his clothing, or whatever he may have had in his hands, would be blown away from the cylinder rather than drawn towards it. There was, therefore, no danger in passing the machine that any part of his body or clothing would be drawn into it. He would at once be apprised of its proximity by the blast of air *915which would be thrown upon him. The plaintiff does not claim that he was working about this opening or doing anything to the machine, but that he was simply passing by and that his hand was dragged in by suction through the opening onto the pins of the cylinder. It is so improbable that the accident would be likely to occur in such manner that there does not appear to be any occasion for the defendant providing a hood to the opening to prevent its happening. It not being probable that the accident happened in the maimer which the plaintiff asserted, and it being unlikely to happen at all unless the plaintiff voluntarily put his hand into the opening, the verdict of the j ury that the plaintiff was free from contributory negligence is also against the weight, of the evidence. The judgment and order must be reversed and a new trial granted, with costs to the appellant to abide the event, the particular questions of fact determined being that the verdict of the jury was against the weight of evidence with respect to the negligence of the defendant in failing to provide a hood to guard the discharge opening of the machine and also with respect to the plaintiff being free from contributory negligence. All concurred, except Betts, J., dissenting. Judgment and order reversed and new trial granted, with costs to appellant to abide event. The particular questionsof fact determined being that the verdict of the j my was against the weight of the evidence with respect to the negligence of the defendant in failing to provide a hood to guard the discharge opening of the machine, and also with respect to plaintiff being free from contributory negligence.